DISMISSED and Opinion Filed October 27, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00821-CV

                    IN RE CLYDE JOE PARKER II, Relator

           Original Proceeding from the 59th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 049314-C

                        MEMORANDUM OPINION
                 Before Justices Osborne, Reichek, and Browning
                           Opinion by Justice Reichek
       In this original proceeding, relator Clyde Joe Parker II has filed a petition for

writ of mandamus and a motion seeking permission to file his petition. Because

relator need not seek permission to file a petition for writ of mandamus, we deny the

motion as moot. See TEX. R. APP. P. 52.1. Because we lack jurisdiction to grant

mandamus relief in this case, we dismiss the petition for writ of mandamus without

considering its merits.

      Relator was convicted of aggravated assault of a public servant and is serving

an eighteen-year sentence for that offense. See Parker v. State, No. 05-03-00631-

CR, 2004 WL 187836 (Tex. App.—Dallas Feb. 2, 2004, no pet.) (mem. op., not

designated for publication). Relator reports that he was paroled for a period of time,
but he has been arrested and is now confined. Relator seeks the Court’s assistance

to compel the trial court to consider and rule upon a writ of habeas corpus in which

he contends he has completed his sentence if his time credits are applied correctly.

Relator has attached a copy of his habeas application as an appendix to his petition

for writ of mandamus.

      Because relator was convicted of a felony and sentenced to prison, his

application for post-conviction habeas relief is filed pursuant to article 11.07 of the

code of criminal procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07, §§ 1, 5.

Our mandamus jurisdiction does not extend to ordering a trial court to rule on matters

associated with a pending article 11.07 writ application. Padieu v. Court of Appeals

of Tex., Fifth Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013); see also In re

Ward, No. 12-15-00142-CR, 2015 WL 3505189, at *1 (Tex App.—Tyler June 3,

2015, orig. proceeding) (mem. op., not designated for publication); In re Hamilton,

No. 03-13-00384-CV, 2013 WL 3336839, at *1 (Tex. App.—Austin June 26, 2013,

orig. proceeding) (mem. op).

      Accordingly, we dismiss relator’s petition for writ of mandamus.




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE
200821F.P05



                                         –2–